Citation Nr: 1534682	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Vincent Pastore, Attorney at Law



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This case initially came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2013, the Board remanded this case for further development.  

In December 2014 and again in April 2015, a VA audiologist indicated that the Veteran has tinnitus, which may be related to military noise exposure.  The issue of entitlement to service connection for tinnitus has thus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A bilateral hearing loss disability was not "noted" in the report of physical examination at the time the Veteran entered active military service.

2. There is no clear and unmistakable evidence showing that any bilateral hearing loss disability was not permanently made worse by service.

3. The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability was incurred in service.



CONCLUSIONS OF LAW

1. The Veteran is presumed to have been in sound condition when he was examined, accepted and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

2. The record does not include clear and unmistakable evidence rebutting the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

3. With reasonable doubt resolved in the Veteran's favor, his bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the Board is granting the claim being decided, further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

At the time of his entrance examination, audiometric test results were reported using standards set forth by the American Standards Association (ASA).  In November 1967, the Armed Services began reporting audiometric test results according to different standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). For purposes of comparison between the in-service audiometric data and more recent VA regulatory criteria, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's January 1964 enlistment examination, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
Not tested
45 (50)
LEFT
-10 (5)
-10 (0)
-10 (0)
Not tested
35 (40)

These results indicate normal hearing at most frequencies, with hearing loss at 4000 Hertz.  Yet the medical examiner did not diagnose the Veteran with bilateral hearing loss.  Indeed, the examiner made a note in the Veteran's service treatment records indicating that the Veteran had been examined and found qualified for enlistment; he also wrote "Defects noted: none."  

The service treatment records also include a March 1964 audiogram.  The Veteran's DD-214 Form indicates service in Vietnam.  Unfortunately, there were no auditory threshold tests in decibels at the time of the Veteran's discharge from the Marine Corps in March 1968.  The physician who administered the separation examination recorded the results of a "whisper" test, which has been found to be unreliable in determining the presence of hearing loss disability.  See Fagan, 573 F.3d at 1284.  

In support of his hearing loss claim, the Veteran submitted written statements which describe his exposure to loud noises when serving at the Da Nang airfield in Vietnam.  While his military occupation specialty was supply clerk, he credibly stated that his duties at Da Nang included guard duty for the runway and flight line.  This involved exposure to the loud noise of jet aircraft.  According to the Veteran, the Da Nang base came under attack by mortars while he was stationed there.  The Veteran was also serving at Da Nang when an airplane carrying bombs caught fire and exploded on the runway.  

In his statement, the Veteran further explained that he began to experience hearing loss in Vietnam, but he did not notice his condition until he returned to the United States and saw his wife, who had known him before he joined the Marines.  The Veteran remembers his wife telling him that, when he returned from Vietnam, he had difficulty hearing and understanding things that she said.  

In September 2013, the Board remanded the case with instructions to the RO to obtain an opinion.  Having examined the report of the Veteran's January 1964 entrance examination, the Board wrote: "While the January 1964 entrance examination audiogram shows some degree of hearing loss at the 4 kHz frequency, there are no notes on the examination report which would indicate that the examiner diagnosed the Veteran with hearing loss . . . In fact, the Veteran's hearing was noted to be normal on the examination."  In its remand instructions, the Board ordered that "[the] examiner should further assume that no hearing loss disability existed at the time of entry into active service, since findings at that time were interpreted as normal."

The Veteran's hearing was examined by a VA audiologist in October 2014.  According to the October 2014 VA examination report, the Veteran's hearing loss meets VA's criteria for disability under 38 C.F.R. § 3.385.  This evidence satisfies the "current disability" requirement of the claim for service connection.  The Veteran's credible statements describing in-service acoustic trauma satisfy the in-service disease or injury requirement.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, the success of the Veteran's claim depends on the existence of a causal relationship - or "nexus" - between in-service noise exposure and his current disability.

The October 2014 VA examiner found that she could not offer an opinion on the etiology of the Veteran's hearing loss without resorting to speculation because the Veteran's separation examination included only the unreliable whisper test.  The RO requested the first of a series of clarifications in the form of an addendum opinion from a second VA audiologist in December 2014.  

The December 2014 examiner indicated that, based on the January 1964 hearing test, hearing loss was most likely present when the Veteran first joined the Marines.  Nevertheless, the examiner indicated that the Veteran reported a decrease in hearing and the onset of tinnitus in service and wrote that "in the absence of proof otherwise, the opinion will favor the [V]eteran."   

The RO appears to have interpreted the December 2014 report as an opinion that the Veteran's hearing began before service, but was aggravated during service.   The RO therefore requested a second clarification in February 2015, asking the examiner "to provide separately the pre-aggravation hearing loss from the post-aggravation hearing loss" and also requesting an explanation "to support a finding of aggravation beyond normal progression. . ."  The examiner responded that that there was no objective evidence to confirm or deny a progression of hearing loss or auditory damage on active duty.  

The RO requested a third clarifying opinion in April 2015, in which the audiologist who prepared the December 2014 and February 2015 reports was asked to quantify any pre-aggravation hearing loss and post-aggravation hearing loss.  The examiner responded that the best evidence of pre-service hearing loss was the January 2014 entrance examination.  Those test results, the examiner continued, "indicate[] normal hearing with the exception of a moderate hearing loss at 4KHz in both ears  . . ."  The examiner also wrote that she was unable to interpret the March 1964 audiogram.  On the issue of a nexus between current hearing loss disability and service, she wrote the following: "Although age and civilian noise exposure at least as likely as not are factors in current hearing loss and current tinnitus, military noise exposure as a possible factor cannot be ruled out based on evidence available and subjective evidence indicates it is at least as likely as not that veteran's hearing loss/tinnitus is related to military noise exposure, at least as likely as not that [V]eteran's pre-existing hearing loss was aggravated, as reported by veteran while on active duty."   

Resolving the nexus issue depends in part on applying the presumption of soundness.  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service. See 38 U.S.C.A. § 1111.  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  This is a difficult burden to overcome because the "clear and unmistakable" standard is a high one and because of the two-part nature of the burden.  Moreover, with respect to the "aggravation prong" of the burden, the Secretary is in the unusual position of being required to prove a negative.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("When the presumption of soundness applies, however, the burden remains on the Secretary to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.") (emphasis in original).

Applying the presumption of soundness to this case depends on whether a hearing loss disability was "noted" on the Veteran's entrance examination for the purposes of 38 U.S.C.A. § 1111.  The Veteran's auditory threshold tests indicate high frequency hearing loss in January 1964.  However, the January 1964 medical examiner did not diagnose hearing loss and specifically indicated that he found no defects on examination.  The Board finds that the statute is ambiguous when applied to these facts.  When a statute is ambiguous, VA must usually adopt the interpretation most favorable to the Veteran.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).  Moreover, in this case the Board's September 2013 remand instructions ordered the examiner to presume that no hearing loss disability existed at the time the Veteran joined the Marines.  The Veteran has a right to substantial compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, the Board finds that the presumption of soundness applies in this case.

Having reviewed the evidence, the Board finds that the presumption of soundness has not been rebutted.  While the January 1964 hearing test has some tendency to show the existence of a pre-service hearing loss disability, this evidence cannot be considered clear and unmistakable in light of contrary statements of the physician who administered the Veterans entrance examination.  Moreover, the February 2015 addendum opinion clearly indicated that there was no objective evidence to confirm or deny a worsening of the Veteran's hearing loss disability in service.  Under these circumstances, the record will not support a finding that the Veteran's pre-existing hearing loss disability condition, if any, clearly and unmistakably was not aggravated by service.  Because the presumption of soundness was not rebutted, the Veteran is presumed to have been in sound condition when he joined the Marine Corps.

Having determined that the Veteran's hearing was sound upon entry, the Veteran's combat service is significant in resolving the issue of service connection for hearing loss disability.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

The claimant in Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) presented evidence, in the form of his own statements and statements of his fellow soldiers, that he suffered hearing loss while firing a mortar during the Second World War.  See Reeves, 682 F.3d at 990.  After a long procedural history before the Board and the Court, the Federal Circuit clarified how the combat presumption of 38 U.S.C.A. § 1154(b) should be applied.  

The Veteran in this case stated that his hearing loss began in Vietnam and has continued ever since.  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred his current left ear hearing loss disability during his service in Vietnam.  The April 2015 VA examiner's report enhances the persuasive force of the Veteran's credible statements.  Her report indicates that "military noise exposure as a possible factor cannot be ruled out based on evidence available . . ."  In this respect, the examiner's opinion is favorable to the Veteran, because it suggests implicitly that a medical nexus between combat noise and his current disability is plausible.

For these reasons, the evidence is at least evenly balanced as to whether the Veteran incurred hearing loss during service.  By law, reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


